Citation Nr: 0933924	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-34 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to VA nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appellant has brought this claim as the surviving spouse 
of an individual who allegedly had service with the 
Philippine Army and guerrilla forces in the service of the 
U.S. Armed Forces in the Far East during and after World War 
II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The appellant's spouse died in September 1990.  

2.  The appellant contends and has submitted evidence that 
her spouse had service in the Philippine Army, including the 
guerrilla forces in the service of the U.S. Armed Forces in 
the Far East, during and after World War Two.  


CONCLUSION OF LAW

The appellant is not eligible for VA nonservice-connected 
pension benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.40, 3.41 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2007, the RO received an application for 
nonservice-connected VA pension benefits from the appellant.  
In this application, the appellant indicated that she was not 
claiming service connection for the cause of her spouse's 
death.  While a claim for service connection for the cause of 
her spouse's death was denied by the RO in August 2002, the 
December 2007 application is the first claim submitted by the 
appellant for VA nonservice-connected pension benefits.  
Indeed, the appellant stated in a December 2007 letter that 
that she was seeking "Death Pension benefits, a Non-service 
connected pension benefits for my needs."  

Based on the above, this claim is a new claim rather than a 
claim to reopen a previously denied claim.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A.  § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2008).  

Of note, associated with the claims file are responses from 
the National Personnel Records Center indicating that the 
appellant's spouse had no service of any kind with guerrilla 
forces or the Philippine Army in the service of the U.S. 
Armed Forces in the Far East.  This information is provided 
as a matter of background.  

The appellant has contended that her spouse had guerrilla 
service and, in January 2008 submitted evidence, including an 
"AGNR2" "CERTIFICATION" dated in July 1993, from GENERAL 
HEADQUARTERS ARMED FORCES OF THE PHILIPPINES, a "PA AGO FORM 
23" "AFFIDAVIT FOR PHILIPPINE ARMY PERSONNEL" showing that 
he had service in the Philippine Army and guerrilla forces 
during and after World War Two.  Except for the first double 
sided page of the Form 23 this evidence was previously 
submitted in December 2000.  Also of record since December 
2000, is an "AFFIDAVIT OF DISCREPENCY" in which "S.D." and 
"A.A." attested that someone with a different middle name 
than that listed on all of the other documents was really the 
same person as the person listed on all of the other 
documents.  They also attested that this individual was a 
member of the Philippine Army.  Also of record since December 
2000 is a copy of an "HONORABLE DISCHARGE" from the 
Philippine Army.  

In August 2009, the appellant submitted evidence to the Board 
not yet reviewed by the RO.  Some items of evidence concerned 
his marriage, the burial of her spouse, and her residency in 
a barangay.  Some items were copies of evidence already of 
record.  Items that were not already of record refer only to 
guerrilla service or service in the Philippine Army.  

For example, AGNR2 CERTIFICATIONS, dated in August 1991 and 
January 1994, referencing Philippine Army and/or guerilla 
service, and an application for old age pension which 
indicates that the appellant's spouse had guerrilla service 
during World War II.  As is explained in the paragraph below, 
the appellant's claim is based upon an incorrect 
understanding of the law.  

The Board finds that the evidence received in August 2009, 
whether or not yet reviewed by the RO, is not pertinent to 
her claim because none of the evidence even suggests other 
than guerrilla and regular Philippine Army service.  As the 
evidence is not "pertinent", the Board need not remand the 
case for review by the RO.  38 C.F.R. § 20.1304(c) (2008).  

None of the service that the appellant has alleged, or that 
is evidenced by any document of record, whenever submitted, 
even if completely accurate, would render the appellant 
eligible for the benefits she seeks.  Nonservice connected 
pension benefits are governed by Chapter 15 of Title 38 of 
the U.S. Code and are not available based on service with the 
guerrilla forces or the Philippine Army in the service of the 
U.S. Armed Forces in the Far East during and immediately 
after World War II.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 
3.41.  

In other words, the appellant's contention that her spouse's 
service in the guerrilla forces and the Philippine Army 
qualifies her for a VA nonservice-connected pension is 
incorrect as a matter of law.  

As the benefit sought is not available even if all facts 
alleged are true, the claim must be denied.  There is no 
reasonable doubt to be resolved in this matter.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

The appellant has contended and submitted documents showing 
service by her spouse in the Philippine Army and guerrilla 
forces during World War II.  She has contended that this 
service makes her eligible for a VA nonservice-connected 
pension.  She is incorrect as to the law.  As the facts 
alleged, even if true, would not make the appellant eligible 
for the benefit sought, verifying those facts is not 
required.  

VA has a duty to assist the Veteran in the development of the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty 
does not apply to cases, such as this case, in which there is 
no reasonable possibility of substantiating the claim.  Id.  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


